Chapter 6 of the Laws of 1924 extending the Rent Laws is dependent for its validity upon the continuation of the emergency which caused the enactment of the original laws, chapters 942 and 944 of the Laws of 1920. A commission created by the Legislature in 1923, known as "The Commission of Housing and Regional Planning," apparently made a full and complete survey of the situation in New York city and reported that conditions had not materially improved. With this information before it, the Legislature extended the Rent Laws for two years. While the validity of this extension depends upon the fact that the emergency in the housing conditions in New York city still exists (Chastleton Corp. v. Sinclair, 264 U.S. 543) we cannot say that the Legislature in acting upon this report of its commission made such an "obvious mistake" (Chastleton Corp. v. Sinclair,264 U.S. 543) as to justify us in declaring its act unconstitutional. Certainly there is a basis for a finding that a shortage exists in the cheaper apartments. The Legislature might not unreasonably say that at the present time a removal of the restrictions from the more expensive apartments would increase the pressure upon the cheaper ones, and make the shortage more acute. "Where the constitutional validity of a statute depends upon the existence of facts, courts must be cautious about reaching a conclusion respecting them contrary to that reached by the Legislature; and if the question of what the facts establish be a fairly debatable one, it is not permissible for the judge to set up his opinion in respect to it against the opinion of the law maker" (Radice v. People of the State of New York,264 U.S. 292, at p. 294).
The judgment should be affirmed with costs.
HISCOCK, Ch. J., CARDOZO, POUND, McLAUGHLIN, CRANE, ANDREWS and LEHMAN, JJ., concur.
Judgment affirmed. *Page 73